Ford, J.
If I were permitted to enter the realm of conjecture I might dismiss this writ. I could, and indeed do, guess that the proceedings before the magistrate were en*110tirely regular. But owing to the slovenly manner in which the papers, upon which I am asked to remand the relator, were prepared, and their meaninglessness when scrutinized with that degree of care which should always he employed when the personal liberty of any one is concerned, I must sustain the writ and discharge the prisoner.
Writ sustained.